Title: From Benjamin Franklin to William Hodgson, 31 October 1781
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy Oct. 31. 1781
I have ordered another Sum into your hands for the Prisoners, and will keep you constantly supply’d so as that you may furnish them with a Shilling each per Week from the middle of November to the Middle of March.
I hear nothing from Digges. Do you know what is become of him?
I am infinitely oblig’d to you and your Friends at Plymouth & Portsmouth for your kind Care of our poor People. I beg the Continuance of it. I wish it was in my Power to supply those honest brave patient Fellows more liberally. I will endeavour, if possible, to make their Winter Allowance 18 pence.
With great and sincere Esteem, I am ever, Dear Sir,
Mr Wm Hodgson Mercht. Colman Street, London
